Citation Nr: 0517136	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.

(The issue of entitlement to an initial rating in excess of 
10 percent for bilateral tinnitus is currently subject to a 
stay and will be addressed in a future Board decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to March 
1954.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, dated in October 2003, that granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran disagreed with the 
assignment of an initial noncompensable disability rating for 
his bilateral hearing loss and a 10 percent disability rating 
for his tinnitus.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus, it is noted that the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that separate ratings must be assigned for 
right and left ear tinnitus under applicable criteria.  See 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005).  Because VA is seeking to have this decision appealed 
to the United States Court of Appeals for the Federal 
Circuit, the Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by the Court's 
decision in Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Because the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus falls within these parameters, 
appellate consideration will be deferred.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
such as this one, will be resumed.  


During a May 2005 Travel Board hearing, the veteran's appeal 
was advanced on the docket.  In June 2005, he was notified in 
writing that his appeal had been advanced on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2004).  

The veteran has submitted private medical records and 
undergone two VA examinations to determine the extent of his 
bilateral hearing loss.

A December 2003 audiological evaluation performed by A.S. was 
in a graph format and has not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Speech audiometry was 
reported to reveal speech recognition ability of 80 percent 
in the right ear and of 76 in the left ear.  Review of the 
report does not indicate whether the speech audiometry was a 
controlled speech discrimination test using the Maryland CNC 
word list as required by 38 C.F.R. § 4.85 (a) (2004).

The Board's initial review of the audiological test results 
indicates that based upon numerical values in the audiogram 
and speech recognition ability scores, a 10 percent 
disability rating under DC 6100 may be justified.  However, 
given the above noted deficiencies, further development is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should securing any 
necessary release from the veteran to 
contact A.S. and determine whether he is 
a state licensed audiologist and whether 
the December 2003 audiological findings 
are based upon a controlled speech 
discrimination test using the Maryland 
CNC test parameters.

2.  The AMC/RO should arrange to have the 
December 2003 VA audiogram translated to 
numeric form by a VA audiologist. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kimberley E. H. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

